Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 1 of 25 PageID #: 259




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


     KEVIN SHERMAN,

                                     Plaintiff,
                              v.

     THE CITY OF NEW YORK, THE CITY OF                              MEMORANDUM AND ORDER
     NEW YORK POLICE DEPARTMENT,                                        18-cv-6907 (LDH)
     CYNTHIA LAGARES, individually,
     EMMANUEL GONZALEZ, individually, and
     BRUCE CEPARANO, individually,

                                     Defendants.


 LASHANN DEARCY HALL, United States District Judge:

         Plaintiff Kevin Sherman brings the instant action against Cynthia Lagares, Emmanuel

 Gonzalez, Bruce Ceparano (collectively, the “Individual Defendants”); the City of New York

 Police Department (“NYPD”); and the City of New York asserting claims for discrimination,

 hostile-work environment, and retaliation under Title VII of the Civil Rights Act of 1964 (“Title

 VII”); the Age Discrimination in Employment Act of 1967 (“ADEA”), 42 U.S.C. § 1981; 42

 U.S.C. § 1983; and related claims under the New York State Human Rights Law (“NYSHRL”),

 and the New York City Human Rights Law (“NYCHRL”). Defendants move pursuant to Rule

 12(b)(6) of the Federal Rules of Civil Procedure to dismiss the complaint in its entirety.

                                              BACKGROUND1

         Plaintiff, a 51-year-old African American man, began working as an officer for the

 NYPD on or around June 30, 1992. (Am. Compl. (“Compl.”) ¶¶ 8, 16-17, ECF No. 16.)

 Sometime around 2004, Plaintiff was transferred to the 72nd Precinct (the “Precinct”). (Id. ¶


 1
  The following facts are taken from the complaint and are assumed to be true for the purpose of this memorandum
 and order.
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 2 of 25 PageID #: 260




 18.) At all times relevant to this action, the Individual Defendants were each assigned to the

 Precinct. (Id. ¶¶ 11-15.)

        On or around June 14, 2016, Plaintiff was promoted to plant manager, becoming the first

 and only African American to attain that position at the Precinct. (Id. ¶¶ 22, 24.) According to

 the complaint, the plant manager position was less physically demanding than Plaintiff’s

 previous assignment in the patrol bureau, included an exclusive parking space, and required

 Plaintiff to work only from 6:00 a.m. to 2:35 p.m. (Id. ¶ 22)

        Beginning around late June 2016, Defendant Lagares, then the ranking administrative

 lieutenant, began harassing and discriminating against Plaintiff. (Id. ¶ 25.) Specifically,

 Defendant Lagares is alleged to have asked Plaintiff “how old are you” and “Do you think you

 are my child,” and called Plaintiff “boy.” (Id. ¶ 26.) Plaintiff complains that shortly after his

 promotion to plant manager, the following message was displayed on monitors throughout the

 Precinct: “congratulations on getting the plant manager position officer [Plaintiff] it only took

 you 24 years.” (Id. ¶ 27.) Defendant Lagares supervised the personnel responsible for

 displaying messages on monitors throughout the Precinct. (Id. ¶ 27.)

        Around August 2016, Defendant Lagares began ordering Plaintiff to perform menial

 tasks such as cleaning bathrooms and other janitorial work at the Precinct. (Id. ¶ 33.) Although

 there were at least three janitors employed at the Precinct, Defendant Lagares ordered that only

 Plaintiff was to clean bathrooms and perform janitorial tasks. (Id. ¶¶ 34, 38.) No other plant

 managers have ever been assigned to clean bathrooms or perform janitorial tasks at the Precinct.

 (Id. ¶ 35.) Plaintiff was also required to work in an administrative capacity and go on “All Out

 Patrols,” although no other plant managers were required to do the same. (Id. ¶¶ 41-43.)



                                                   2
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 3 of 25 PageID #: 261




        At some point, Defendant Lagares began threatening to remove Plaintiff from the plant

 manager role. (Id. ¶¶ 28, 31.) When, in August 2016, Defendant Gonzalez became aware that

 Defendant Lagares sought to demote Plaintiff from plant manager, Defendant Gonzalez stated to

 Plaintiff: “[Defendant Lagares] always does this. [Defendant Lagares] hates men, why won’t

 someone, or you, hit it and take one for the team.” (Id. ¶ 39.)

        On or about April 13, 2017, Lagares summoned Plaintiff to Ceparano’s office where

 together, Lagares and Ceparano falsely accused Plaintiff of, among other things, being lazy and

 abandoning his command post without notifying his co-workers. (Id. ¶¶ 44-45.) Lagares and

 Ceparano then informed Plaintiff that he would be demoted from Plant Manager to a late patrol

 shift (3:00 p.m. to 11:35 p.m.) effective April 16, 2017. (Id. ¶ 46.) Defendants replaced Plaintiff

 with Officer Escolera, a less-experienced, Hispanic officer, under 40 years old, and at least 12

 years Plaintiff’s junior. (Id. ¶ 48.) Officer Escolera has never been assigned to clean bathrooms,

 perform janitorial work, or go on “All Out Patrols” as plant manager. (Id. ¶ 49.) Prior to

 Plaintiff’s demotion, from December 16, 2015 to December 15, 2016, Plaintiff’s performance

 record was excellent, and he received high ratings in his evaluations during that period. (Id. ¶

 23.)

        On or around April 18, 2017, Plaintiff complained of discrimination to NYPD’s Internal

 Office of Equal Employment Opportunity (“NYPD EEO”). (Id. ¶ 50.) Another complaint with

 NYPD EEO followed on April 26, 2017. (Id. ¶ 54). At that time, Plaintiff complained of “age,

 race, and sex-based discrimination, retaliation, and hostile work environment” by Defendants

 Lagares and Gonzalez. (Id. ¶ 54.) Plaintiff “reiterated and elaborated upon” the April 26, 2017

 complaint on May 8, 2017. (Id. ¶ 55.)



                                                  3
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 4 of 25 PageID #: 262




        Plaintiff also complained of discrimination to his union delegates Christian Sabino and

 Robert Anderson, and informed them that he had filed a formal complaint against Gonzalez and

 Lagares. (Id. ¶ 56.) Andersen then relayed to Gonzalez and Lagares that Plaintiff had filed a

 complaint with the union as well as NYPD EEO charging them each with discrimination. (Id.

 ¶ 57.) At some time thereafter, the details of Plaintiff’s NYPD EEO complaint were revealed to

 Gonzalez and Lagares in violation of NYPD EEO policy. (Id. ¶ 62.) Within one week of

 Plaintiff’s NYPD EEO complaint, Andersen informed Plaintiff that Lagares had instructed him

 to convey certain threats to Plaintiff. (Id. ¶ 63.) Specifically, Andersen was to inform Plaintiff

 that “[Defendant Lagares] has a lot of friends, knows a lot of people, and a lot of people like

 [Defendant Lagares] and if [Plaintiff] kept talking about [Defendant Lagares] she would do [sic]

 a complaint on [Plaintiff].” (Id.)

        In or around May 2017, officers from the NYPD Appearance Control Unit visited

 Plaintiff at his home. (Id. ¶ 59.) According to the complaint, NYPD Appearance Control

 officers only conduct such home visits when NYPD employees are suspected of abusing sick

 leave. (Id.) Plaintiff has never misused sick leave, and alleges that the NYPD Appearance

 Control officers’ home visit resulted from false allegations made by Gonzalez and/or Lagares in

 an attempt to intimidate Plaintiff and document pretextual grounds for retaliation against

 Plaintiff. (Id. ¶¶ 60-61.) After feeling intense pressure from Defendants Gonzalez and Lagares

 to retire, and fearing further retaliation, Plaintiff began the “resignation process” on May 19,

 2017. (Id. ¶ 68.) In or around June 2017, a walking cane and a sticker that read “TRUMP

 PENCE MAKE AMERICA GREAT AGAIN! 2016” were affixed to Plaintiff’s locker. (Id. ¶¶

 70, 73.) They remained there for weeks. (Id. ¶¶ 72, 78.) According to the complaint, this sort of



                                                  4
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 5 of 25 PageID #: 263




 “vandalism” is a violation of NYPD’s policy and precinct supervisors are required to check for

 such violations on a daily basis. (Id. ¶ 72.)

         On or around June 20, 2017, Plaintiff received a letter indicating that the NYPD EEO

 would not be taking any corrective action in response to his complaints. (Id. ¶ 79.) Plaintiff’s

 employment with the NYPD ended on or about August 31, 2017. (Id. ¶ 80.)

                                     STANDARD OF REVIEW

         To withstand a Rule 12(b)(6) motion to dismiss, a complaint “must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A claim is facially plausible when the alleged facts allow the court to draw a

 “reasonable inference” of a defendant[s’] liability for the alleged misconduct. Id. While this

 standard requires more than a “sheer possibility” of a defendant[s’] liability, id., “[i]t is not the

 Court’s function to weigh the evidence that might be presented at trial” on a motion to dismiss.

 Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 565 (E.D.N.Y. 1999). Instead, “the

 Court must merely determine whether the complaint itself is legally sufficient, and, in doing so,

 it is well settled that the Court must accept the factual allegations of the complaint as true.” Id.

 (citations omitted).

                                             DISCUSSION

 I.      Timeliness of Plaintiff’s Claims

         Generally, to be timely, a plaintiff’s discrimination claim must be filed within 180 days

 after the alleged unlawful employment action occurs, unless an exception applies. 42 U.S.C.

 § 2000e-5(e)(1). Because New York is a so-called deferral state with a fair employment agency,

 an employment discrimination claim under Title VII or the ADEA must be filed with the EEOC

                                                    5
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 6 of 25 PageID #: 264




 within 300 days of the alleged discrimination. Pikulin v. City Univ. of New York, 176 F.3d 598,

 599 (2d Cir. 1999) (citing 42 U.S.C. § 2000e-5(e)(1)); see also Harris v. City of New York, 186

 F.3d 243, 248 n.2 (2d Cir. 1999) (noting that the existence of its State Division of Human Rights

 makes New York a so-called deferral state for Title VII purposes, and thus the 300–day rule

 applies); Tewksbury v. Ottaway Newspapers, 192 F.3d 322, 328–29 (2d Cir. 1999) (“New York

 is a deferral state under the ADEA because it has a law prohibiting age discrimination and the

 [New York State Division of Human Rights] is empowered to remedy it”). Here, Plaintiff filed

 his charge of discrimination with the EEOC on October 16, 2017. (Compl. ¶ 3.) Accordingly, to

 the extent that Plaintiff’s Title VII and ADEA claims are based on conduct that occurred prior to

 December 20, 2016, such claims are presumably time-barred.

        Plaintiff seeks to avoid this outcome by invoking the continuing-violation doctrine, which

 allows “otherwise time-barred claims [to] proceed when separate acts ‘collectively constitute one

 unlawful employment practice.’” Staten v. City of New York, 726 F. App'x 40, 43 (2d Cir. 2018)

 (quoting Washington v. Cty. of Rockland, 373 F.3d 310, 318 (2d Cir. 2004)). The continuing-

 violation doctrine is applicable where, among other things, the plaintiff demonstrates “a systemic

 policy or practice of discrimination that operated, in part, within the limitations period[.]” Nat'l

 R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 107 (2002).

        Plaintiff’s complaint fails to include allegations that might allow the Court to infer the

 existence of any systemic practice or policy of discrimination. That certain of the conduct was

 alleged to have been committed by a supervisor is not enough transform the conduct into a

 systemic practice or policy. See, e.g., Fanelli v. New York, 51 F. Supp. 3d 219, 228 (E.D.N.Y.

 2014) (finding the continuing violation doctrine did not apply in a case where the Plaintiff’s

 supervisor was amongst the Defendants); De La Pena v. Metro. Life Ins. Co., 953 F. Supp. 2d

                                                   6
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 7 of 25 PageID #: 265




 393, 407 (E.D.N.Y. 2013), aff'd, 552 F. App'x 98 (2d Cir. 2014) (same). Plaintiff’s claims, to the

 extent that they are based on any pre-December 20, 2016 allegations, are therefore time-barred

 with respect to his discrimination and retaliation claims under Title VII and the ADEA. Of

 course, the analysis is different with respect to § 1983 and § 1981 claims, as the statute of

 limitations applicable to those claims is three years. See Patterson v. Cty. of Oneida, N.Y., 375

 F.3d 206, 225 (2d Cir. 2004) (“The statute of limitations applicable to claims brought under §§

 1981 and 1983 in New York is three years.”). Those claims are timely.

 II.      Plaintiff’s Title VII, Section 1983, and NYSHRL Claims

                   Discrimination2

          Discrimination claims brought under Title VII, §1983, and NYSHRL are analyzed using

 the burden-shifting framework established by the Supreme Court in McDonnell Douglas Corp. v.

 Green, 411 U.S. 792 (1973). Szewczyk v. Saakian, 774 F. App’x 37, 38 (2d Cir. 2019) (“Claims

 of national origin, religion, and age discrimination under the NYSHRL are analyzed under the

 same standards as Title VII . . . claims.” (citing Spiegel v. Schulmann, 604 F.3d 72, 80 (2d Cir.

 2010))); see also Jemmott v. Coughlin, 85 F.3d 61, 67 (2d Cir. 1996) (“[W]hen § 1983 is used as

 a parallel remedy with Title VII in a discrimination suit, as it is here, the elements of the

 substantive cause of action are the same under both statutes.”).

          At the first step of this analysis, a plaintiff bears the burden of establishing a prima facie

 case of employment discrimination by showing that (1) he belongs to a protected class; (2) he

 was qualified for the position he held; and (3) he suffered an adverse employment action that (4)

 occurred under circumstances giving rise to an inference of discrimination. Swierkiewicz v.



 2
   Plaintiff raises several allegations regarding conduct that occurred after his termination. These allegations are not
 relevant to the Court’s determination and have therefore been omitted. (Compl. ¶¶ 81-109.)
                                                            7
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 8 of 25 PageID #: 266




 Sorema N. A., 534 U.S. 506, 506 (2002). However, to survive a motion to dismiss, a plaintiff

 need not plead a prima facie case of employment discrimination. Id. at 515. Rather, a plaintiff

 must only allege facts that “plausibly support that the plaintiff is a member of a protected class,

 was qualified, suffered an adverse employment action[;] and [minimally] support [sic] . . . the

 proposition that the employer was motivated by discriminatory intent.” Littlejohn v. City of New

 York, 795 F.3d 297, 311 (2d Cir. 2015) (emphasis omitted).

                1.      Adverse Employment Actions

        Defendants contend that Plaintiff’s discrimination claims should be dismissed for failure

 to sufficiently allege an adverse employment action. (Mem. L. Supp. Defs.’ Mot. Dismiss Am.

 Compl. (“Defs.’ Mem.”) 9-11, ECF No. 23.) An employee is subjected to an adverse

 employment action where the employer’s conduct causes a “materially adverse change in the

 [plaintiff’s] terms and conditions of employment.” Vega v. Hempstead Union Free Sch. Dist.,

 801 F.3d 72, 85 (2d Cir. 2015). “Examples of materially adverse changes include termination of

 employment, a demotion evidenced by a decrease in wage or salary, a less distinguished title, a

 material loss of benefits, significantly diminished material responsibilities, or other indices

 unique to a particular situation.” Id. Here, Plaintiff’s race and gender discrimination claims are

 predicated upon three purported adverse employment actions: (1) demotion from plant manager;

 (2) negative work evaluations; and (3) the assignment of menial and janitorial tasks. Defendants

 maintain that none of these amount to an adverse employment action. (See generally, Defs.

 Mem. 9-11.) The Court agrees, in part.

        With respect to Plaintiff’s demotion, Defendants argue that it is insufficiently pleaded

 because Plaintiff failed to allege that any purported demotion was evidenced by a decrease in



                                                   8
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 9 of 25 PageID #: 267




 wage or salary.3 (Defs.’ Mem. 10-11). Relying on Williams v. All National, Inc., 24 Fed. Appx.

 50 (2d. Cir. 2001), Plaintiff argues that a decrease in salary is not a prerequisite to a finding of an

 adverse employment action. (Pl.’s Mem 13–14.) On this point Plaintiff is correct. As the

 Plaintiff aptly notes, in Williams, the Second Circuit found that there was sufficient evidence to

 raise an inference that the plaintiff’s transfer was an adverse employment action because,

 although the plaintiff’s pay was not reduced and she was moved up in company hierarchy, she

 may have nonetheless been assigned to a position with diminished responsibility and prestige.

 See Williams, 24 F. App’x at 53 (“A plaintiff can show an adverse employment action where,

 even though she was transferred to a job with the same rank and pay, the new position was

 arguably less prestigious or entailed diminished responsibilities.”). In other words, a decrease in

 wage or salary is not alone dispositive of whether a demotion or other job transfer constitutes an

 employment action. While this may be true, Williams ultimately proves unhelpful to Plaintiff as

 the other sort of facts which were critical to the court’s finding are not present here. Plaintiff has

 not pleaded for example that he was transferred to a position with diminished responsibilities or

 prestige. In fact, according to the complaint, Plaintiff’s alleged demotion was marked only by a

 schedule change, loss of an exclusive parking space, and more physically demanding work.

 (Compl. ¶¶ 22, 46.) These allegations are insufficient to support an adverse employment action.

 See also Ahmed v. City Univ. of N.Y., No. 15-CV-7375, 2017 U.S. Dist. LEXIS 47870, at *9-*10

 (E.D.N.Y. Mar. 27, 2017) (dismissing economics professor’s discrimination claim, because his




 3
   Relatedly, Defendants also contend that Plaintiff was never actually promoted to plant manager, but remained at all
 times a patrol officer who was temporarily transferred from patrol to an administrative position inside of the
 Precinct. (Id. 10). This argument is buttressed, according to the Defendants, by the fact that Plaintiff does not allege
 that he received an increase in salary or rank associated with his alleged promotion. The Court need not address
 these contentions as on a motion to dismiss, the Court must evaluate Plaintiff’s claims based on the allegations as
 pleaded in the complaint.
                                                            9
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 10 of 25 PageID #: 268




 re-assignment to teach Economics 210 did not constitute an adverse employment action, because

 it did not have a material impact on the terms and conditions of his employment, and did not

 affect his compensation).

        Plaintiff also contends that he suffered an adverse employment action in the form of a

 “consistent pattern of demonstrably false negative allegations regarding [his] work

 performance.” (Pl.’s Opp. 13.) Tellingly, Plaintiff’s complaint in this regard is not based on

 Plaintiff’s performance evaluations, which he maintains in his opposition “were stellar, as they

 were not conducted by any of the defendants or their subordinates.” (Id. 14.) Instead, Plaintiff

 alleges that he was subjected to “unfair and baseless criticism of his work performance”

 including by being called “lazy,” and being falsely accused of leaving his post without

 permission. (Id; Compl. ¶ 45.) Conspicuously absent from the complaint are any allegations

 that might support the inference that the terms and conditions of Plaintiff’s employment were

 materially changed as a result of this alleged criticism. As such, these allegations too fail to

 support a finding of an adverse employment action.

        Defendants’ arguments with respect to Plaintiff’s allegations that he was forced to

 conduct “All Out Patrols” and perform menial and janitorial tasks are not similarly persuasive.

 According to Defendants, because Plaintiff failed to explain the general responsibilities of a plant

 manager, the Court cannot discern whether these tasks were outside of the scope of Plaintiff’s

 responsibilities. (Defs.’ Mem. 9-11.) This may be true with respect to the All Out Patrols.

 However, Plaintiff’s allegations that he was required to perform menial and janitorial duties are

 another matter altogether. (Compl. ¶¶ 33-34.). Plaintiff alleges that he was a decorated officer

 with the NYPD for over 25 years, and that, after he assumed the role of plant manager, he was

 assigned menial and janitorial duties not previously assigned to other plant managers. (Id. ¶¶ 16-

                                                  10
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 11 of 25 PageID #: 269




 17, 33-35.) Indeed, it is alleged that at the time of this assignment, the Precinct had janitorial

 staff who were explicitly informed that they no longer had to perform certain tasks because those

 tasks had relegated to Plaintiff. (Id. ¶ 38.) Surely on these facts, the Court can infer that Plaintiff

 has sufficiently alleged that he was subjected to a materially adverse change in his employment

 to the extent he was assigned menial and janitorial tasks.

                2.      Inference of Discrimination

        A finding that a plaintiff has sufficiently alleged an adverse employment action may not

 alone defeat a motion to dismiss. This is particularly so, where, as here, the defendants also

 maintain that any alleged adverse employment action did not occur under circumstances giving

 rise to an inference of discrimination. That is, to defeat a motion to dismiss a plaintiff must also

 allege that the defendant “took adverse action against [him] at least in part for a discriminatory

 reason.” Vega, 801 F.3d at 87.

        With respect to his gender discrimination claim, Plaintiff has failed to plead a single fact

 that gender played any role in any adverse action taken against him. In fact, Plaintiff’s gender-

 discrimination claim hinges on the sole allegation that Gonzalez insinuated that Plaintiff should

 have sex with Lagares to secure Plaintiff’s position as Plant Manager. (Compl. ¶ 39.) However,

 having now determined that the sole adverse action at issue is Plaintiff’s assignment to menial or

 janitorial tasks, Plaintiff was required to show how gender played a role in that regard. He has

 not.

        Plaintiff’s race-based discrimination claim does not suffer from same deficiency as there

 are ample allegations to support an inference of racial discrimination. That is, Plaintiff alleges

 that he was the only African American to ever hold the plant manager position at the Precinct,

 and that, none of the other plant managers were tasked with menial or janitorial duties. (Compl.

                                                   11
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 12 of 25 PageID #: 270




 ¶¶ 35–37.) In urging the Court to dismiss Plaintiff’s claim, Defendants contend that Plaintiff has

 failed to sufficiently allege that he was similarly situated to his comparators because he and the

 other plant managers had different supervisors. (Defs.’ Mem. 13.) Not so. According to the

 complaint, Plaintiff was replaced as Plant Manager by Escolera, a Hispanic male. And

 importantly, both Plaintiff and Escolera reported to Lagares in their role as Plant Manager.

 (Compl. ¶¶ 12, 48.) Yet, Escolera is not required to perform menial and janitorial tasks. (Id. ¶

 49.) On these facts Plaintiff has sufficiently pleaded acts to allow for the inference of racial

 discrimination.4

                    Hostile-Work Environment

          A plaintiff asserting a hostile-work-environment claim under Title VII, must allege that

 “the workplace is permeated with discriminatory intimidation, ridicule, and insult that is

 sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an

 abusive working environment.” Littlejohn, 795 F.3d at 320-21 (quoting Harris v. Forklift Sys.,

 Inc., 510 U.S. 17, 21 (1993)). To be actionable, “the conduct complained of must be severe or

 pervasive enough that a reasonable person would find it hostile or abusive, and the victim must

 subjectively perceive the work environment to be abusive.” Id. In assessing the sufficiency of a

 plaintiff’s allegations, a court must “consider the totality of the circumstances, including ‘the

 frequency of the discriminatory conduct; its severity; whether it is physically threatening or



 4
   Notably, contrary to Defendants’ contention, a plaintiff need not allege that he and his comparators’ circumstances
 were identical. Instead, to create an inference of discrimination a plaintiff need only allege that he and his
 comparators were similarly situated in all material respects. Brown v. Daikin Am. Inc., 756 F.3d 219, 230 (2d Cir.
 2014) (“To establish an inference of discrimination, a plaintiff must allege that she was similarly situated in all
 material respects to the individuals with whom she seeks to compare herself . . . The plaintiff's and comparator's
 circumstances must bear a reasonably close resemblance, but need not be identical.” (internal quotations omitted)).
 Plaintiff has done so here as he alleges that he was subjected to treatment that differed from that of all other plant
 managers at the Precinct. What is more, “[w]hether two employees are similarly situated . . . presents a question of
 fact, rather than a legal question to be resolved on a motion to dismiss.” Id.
                                                          12
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 13 of 25 PageID #: 271




 humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

 employee’s work performance.’” Id. (quoting Harris, 510 U.S. at 21).

         Defendants contend that the Court should dismiss Plaintiff’s hostile-work-environment

 claim because “while it is unclear, given the alleged conversations within Plaintiff’s precinct

 concerning the proclivities of white supremacists and white nationalists to support the president,

 whether the Trump campaign sticker was sufficiently severe . . . [t]he one-time placement of the

 campaign sticker on Plaintiff’s locker is, however, insufficiently pervasive.” (Defs.’ Mem. 19.).

 In other words, according to Defendants, Plaintiff must plead conduct that is both severe and

 pervasive. Defendants’ misapprehend the law.

         A hostile-work-environment claim is sufficiently pleaded where a Plaintiff alleges a

 workplace environment that is permeated with discrimination that is severe or pervasive – the

 conduct need not be both. See Littlejohn, 795 F.3d at 320-21. So, while the Court agrees that the

 one-time placement of the sticker was not pervasive, this conclusion does not require dismissal

 of Plaintiff’s claim. Because Defendants’ expressly declined to argue that the placement of the

 sticker was not sufficiently severe, the claim survives.5

                  Plaintiff’s § 1983 Claims Against the Individual Defendants

         Under § 1983 an individual may file suit against any “person who, under color of any

 statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be

 subjected, any citizen of the United States . . . to the deprivation of any rights, privileges, or



 5
   Defendants’ contention that the placement of the Trump-Pence sticker is the only timely allegation further
 underscores their lack of understanding of federal employment discrimination law. (Defs.’ Mem. 19.) Under the
 continuing-violation doctrine in a hostile-work-environment claim, “[p]rovided that an act contributing to the claim
 occurs within the filing period, the entire time period of the hostile environment may be considered by a court for
 the purposes of determining liability.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117 (2002). The Court
 may therefore consider all allegations supporting Plaintiff’s hostile-work-environment claim provided that at least
 one allegation is timely.
                                                         13
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 14 of 25 PageID #: 272




 immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. While § 1983 creates no

 substantive rights itself, it provides a vehicle through which individuals may pursue remedies for

 any violation of rights granted to them under federal law–including those related to

 discrimination. Patterson, 375 F.3d at 225 (“Section 1983 is not itself a source of substantive

 rights. It merely provides a method for vindicating federal rights elsewhere conferred. Indeed,

 the express cause of action for damages created by § 1983 constitutes the exclusive federal

 remedy for violation of the rights guaranteed in § 1981 by state governmental units . . . .”

 (internal citations and quotations omitted)). Notably, “when § 1983 is used as a parallel remedy

 with Title VII in a discrimination suit, as it is here, the elements of the substantive cause of

 action are the same under both statutes.” Jemmott, 85 F.3d at 67. As such, to prevail at this

 stage of the litigation, Plaintiff must sufficiently allege facts that “plausibly support[] . . . that the

 plaintiff is a member of a protected class, was qualified, suffered an adverse employment

 action[;] and [minimally] support . . . the proposition that the employer was motivated by

 discriminatory intent.” Littlejohn, 795 F.3d at 311 (emphasis omitted).

         Additionally, as Plaintiff is asserting claims against the Individual Defendants in their

 official capacities, Plaintiff must also allege that the individuals were personally involved in the

 conduct that violated his rights. Back v. Hastings On Hudson Union Free Sch. Dist., 365 F.3d

 107, 127 (2d Cir. 2004) (“An individual cannot be held liable for damages under § 1983 merely

 because he held a high position of authority, but can be held liable if he was personally involved

 in the alleged deprivation.”). A plaintiff may demonstrate a defendant’s personal involvement

 by showing that:

         (1) the defendant participated directly in the alleged constitutional violation, (2) the
         defendant, after being informed of the violation through a report or appeal, failed
         to remedy the wrong, (3) the defendant created a policy or custom under which

                                                    14
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 15 of 25 PageID #: 273




        unconstitutional practices occurred, or allowed the continuance of such a policy or
        custom, (4) the defendant was grossly negligent in supervising subordinates who
        committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
        ... by failing to act on information indicating that unconstitutional acts were
        occurring.

 Littlejohn, 795 F.3d at 314. Where a plaintiff seeks to impose supervisory liability “a plaintiff

 must also establish that the supervisor's actions were the proximate cause of the plaintiff's

 constitutional deprivation.” Id. That is, “a plaintiff must establish that a supervisor's behavior

 constituted intentional discrimination on the basis of a protected characteristic.” Id.

        Having already determined that the only adverse employment action to which Plaintiff

 was subjected was his assignment to menial tasks (see supra 10-11), the Court limits its

 consideration to only that discriminatory act. With respect to Plaintiff’s assignment to perform

 menial and janitorial tasks, Plaintiff failed to allege any allegations concerning independently

 actionable conduct by either Ceparano or Gonzalez. Likewise, the complaint is devoid of

 allegations sufficient to confer supervisory liability on either of those Defendants. That is,

 Plaintiff does not allege that either Ceparano or Gonzalez authorized or even acquiesced in

 Lagares’ conduct with respect to the sole adverse employment action to which Plaintiff was

 subjected—his assignment to perform menial and janitorial tasks. Accordingly, Plaintiff’s §

 1983 claims against Ceparano and Gonzalez must fail.

        With respect to Plaintiff’s § 1983 claim against Lagares, Defendants do not argue a lack

 of personal involvement, and instead contend that Plaintiff’s claims should be dismissed on the

 merits based on the same arguments asserted with regards to Plaintiff’s Title VII and ADEA

 discrimination claims. (Defs.’ Mem. 22-23.) The Court agrees with respect to all of Plaintiff’s

 claims except for Plaintiff’s discrimination claims based on his assignment to complete menial

 and janitorial tasks. Because Lagares personally assigned Plaintiff to perform menial and

                                                  15
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 16 of 25 PageID #: 274




 janitorial tasks, she was directly involved in the constitutional violation and thus Plaintiff’s claim

 on this ground survives.

 III.     Plaintiff’s ADEA Claims

                   Discrimination

          As with Title VII, to plead a claim of age discrimination under the ADEA and NYSHRL,

 a plaintiff must allege that: “(1) [he] was within the protected age group; (2) [he] was qualified

 for the position [he] held; (3) [he] suffered an adverse employment action; and (4) the adverse

 employment action occurred under circumstances giving rise to an inference of discriminatory

 intent.” Caskey v. County of Ontario, 560 Fed. App’x. 57, 58 (2d Cir. 2014); Schnabel v.

 Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (stating that ADEA claims are analyzed “under the

 same framework as claims brought pursuant to Title VII.”); see also Szewczyk, 774 F. App’x 37,

 38 (2d Cir. 2019) (stating that claims of age discrimination under the NYSHRL are analyzed

 under the same standards as Title VII and ADEA claims). Unlike in the Title VII context, an

 ADEA plaintiff must also plausibly allege that his age “was the ‘but-for’ cause of the employer’s

 adverse action.” Mazzeo v. Mnuchin, 751 F. App’x 13, 14 (2d Cir. 2018).

          As a threshold matter, for the reasons stated above, the only conduct actionable as an

 adverse employment action is assignment to menial and janitorial tasks.6 See supra 9-12. Here


 6
   With respect to Plaintiff’s alleged demotion in particular, the Court finds Plaintiff’s allegations that he was
 subjected to a schedule change, loss of an exclusive parking space, and more physically demanding work, (Compl.
 ¶ 22, 46), insufficient to demonstrate injury or harm. See Porter v. Half Hollow Hills Cent. Sch. Dist., No. 17-CV-
 5006, 2019 U.S. Dist. LEXIS 165586, at *19-20 (E.D.N.Y. Sep. 26, 2019) (dismissing ADEA discrimination claim,
 because plaintiff did not plausibly allege that her employer’s transfer was a materially adverse employment action,
 as it did not affect her salary, benefits, title, or responsibilities; likewise, plaintiff failed to allege constructive
 termination, and failed to causally connect any of the alleged employment actions with her age). That is, these
 allegations do not sufficiently demonstrate that Plaintiff’s transfer from plant manager back to patrol officer affected
 his salary or benefits, or was marked by any diminishment in responsibilities. In any event, even if the Court were
 to conclude that Plaintiff’s alleged demotion amounted to an adverse employment action due to a change in title,
 Plaintiff’s ADEA claim on this ground would still fail because Plaintiff has failed to sufficiently allege that his

                                                           16
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 17 of 25 PageID #: 275




 again, Defendants maintain that Plaintiff has failed to demonstrate that Plaintiff’s assignment to

 menial tasks occurred under circumstances giving rise to an inference of age discrimination or

 that his age was the but-for cause of the assignments. (Defs.’ Mem. 20-21.)

         As in the Title VII context, a plaintiff asserting an ADEA claim alleges an inference of

 discrimination when he shows that his employer treated him less favorably than similarly

 situated employees outside of his protected class. See Palmer v. Shchegol, 406 F. Supp. 3d 224,

 230 (E.D.N.Y. 2016) (“Discrimination claims under Title VII and the ADEA are governed by the

 three-stage burden-shifting framework established in McDonnell Douglas Corp. v. Green.”

 (citing Littlejohn, 795 F.3d at 312.)). Plaintiff has done so here. Specifically, Plaintiff alleges

 that he was tasked with performing menial and janitorial tasks. (Compl. ¶¶ 33-34.) Meanwhile,

 Officer Escolera—who was not yet 40 years old, less experienced than Plaintiff, and assumed the

 plant manager position after Plaintiff’s demotion—has never been assigned to clean bathrooms,

 perform janitorial work, or go on “All Out Patrols.” (Id. ¶¶ 48-49.) Accordingly, Plaintiff has

 sufficiently alleged an inference of age discrimination.

                  Hostile Work Environment

         Defendants contend that Plaintiff’s ADEA hostile-work-environment claim should be

 dismissed because the conduct alleged in this regard is not sufficiently severe or pervasive.

 (Defs.’ Mem. 21-22.) The Court agrees.




 demotion occurred under circumstances giving rise to an inference of discrimination based on age. See Marcus v.
 Leviton Mfg. Co., 661 F. App’x 29, 33 (2d Cir. 2016) (“Without more, the mere fact that an older employee was
 replaced by a younger one does not plausibly indicate discriminatory motive.”); see also Payne v. Malemathew, No.
 09-CV-1634, 2011 WL 3043920, at *2 & n.3 (S.D.N.Y. July 22, 2011) (dismissing pro se plaintiff’s ADEA claim of
 discrimination, because his allegation that he was the oldest employee in his department and that he was replaced by
 two younger employees after his termination did not support an inference of discrimination).

                                                         17
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 18 of 25 PageID #: 276




        The ADEA protects individuals between the ages of forty and seventy from “arbitrary

 age discrimination in employment.” Grant v. Hazelett Strip-Casting Corp., 880 F.2d 1564,

 1568 (2d Cir. 1989). With respect to discrimination claims based on hostile work environment

 under the ADEA, a plaintiff must demonstrate that “the workplace is permeated with

 discriminatory intimidation, ridicule, and insult that is sufficiently pervasive to alter the

 conditions of the victim's employment.” Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229,

 240 (2d Cir. 2007). At the pleading stage, a plaintiff need only “provide in the complaint a short

 and plain statement of [his] claim that shows that [he] [is] entitled to relief and that gives the

 defendant[s] fair notice of [his] claim for hostile work environment and the grounds upon which

 that claim rests.” Id. at 240-41 (finding that allegations that the plaintiff’s supervisor repeatedly

 made degrading comments about to the plaintiff, “including, but not limited to, ‘drop dead,’

 ‘retire early,’ ‘take off all of that make-up[,]’ and ‘take off your wig.’” were sufficient to survive

 the defendant’s motion to dismiss). “The determination of hostility depends on whether a

 reasonable person would find the work environment to be hostile and whether plaintiffs

 subjectively perceived it to be so.” Id. at 240. This standard has been interpreted by courts to

 require the same objective and subjective analysis employed in evaluating hostile work

 environment claims under Title VII. See Boonmalert v. City of New York, 721 F. App’x 29, 33

 (2d Cir. 2018) (evaluating the plaintiff’s ADEA hostile-work-environment claim under the same

 standard used to analyze Title VII claims); Alleva v. New York City Dep't of Investigation, 696

 F.Supp.2d 273, 283 (E.D.N.Y.2010), aff’d, 413 Fed. App’x. 361 (2d Cir. 2011) (same).

        Plaintiff alleges that beginning in or around late June 2016, Lagares began calling him

 “boy,” asking him how old he was, and asking him if he thought he was her child. (Compl. ¶

 26.) Though these statements may be considered inappropriate or even insulting, they are not

                                                   18
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 19 of 25 PageID #: 277




 actionable under the ADEA, under which “[m]inor incidents do not merit relief.” Kassner, 496

 F.3d at 240. Plaintiff’s allegation concerning the Precinct’s monitors fares no better. According

 to Plaintiff, shortly after he was appointed plant manager, the electronic monitors in the Precinct,

 displayed the following message: “congratulations on getting the plant manager position officer

 [Plaintiff] it only took you 24 years.”7 (Compl. ¶ 27.) To the extent the message contains an

 insult, it pertains to the amount of time it took Plaintiff to attain the promotion, not Plaintiff’s

 age. Similarly, Plaintiff’s allegation that someone within the Precinct affixed a walking cane to

 Plaintiff’s locker, and Defendants permitted it to remain affixed there for weeks, (Compl. ¶¶ 70,

 77–78), is deficient as Plaintiff has not stated facts sufficient to indicate that those actions

 occurred because of his age. Moreover, even if the cane was affixed to Plaintiff’s locker because

 of his age, Plaintiff’s claim would still fail as this incident alone amounts to nothing more than

 non-actionable, offensive conduct.

 IV.      Plaintiff’s Retaliation Claims

          To survive a motion to dismiss a retaliation claim under both Title VII and the ADEA, a

 plaintiff must allege facts that plausibly support an inference that: “(1) [the] defendants

 discriminated—or took an adverse employment action—against him, (2) ‘because’ he has

 opposed any unlawful employment practice.” Vega, 801 F.3d at 90 (quoting 42 U.S.C. § 2000e-

 3(a)).




 7
   Where an act contributing to a hostile work environment claim occurs within the filing period, “the entire time
 period of the hostile environment may be considered by a court for the purposes of determining liability.” Nat’l R.R.
 Passenger Corp. v. Morgan, 536 U.S. 101, 17 (2002). Because the affixation of the cane to Plaintiff’s locker was
 insufficient to create a hostile-work-environment, the Court need not address Plaintiff’s allegation that shortly after
 he was appointed Plant Manager, the monitors in the Precinct, which were under Lagares’s control, displayed the
 following message “congratulations on getting the plant manager position officer [Plaintiff] it only took you 24
 years.” (See Compl. ¶ 27.)
                                                           19
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 20 of 25 PageID #: 278




          Defendants contend that Plaintiff’s retaliation claims should be dismissed because

 Plaintiff has failed to allege facts sufficient to demonstrate that Defendants knew of his protected

 activity or that any adverse employment action occurred because of Plaintiff’s protected activity.

 (Defs.’ Mem. 14.) In their brief, Defendants make several arguments in support of this

 contention. (See generally, Defs.’ Mem. 14-18.) Specifically, Defendants contend, among other

 things, that: (1) Plaintiff fails to allege facts demonstrating that Lagares and Gonzalez knew that

 Plaintiff participated in a protected activity; (2) Plaintiff’s allegation that Lagares conveyed a

 threat through Andersen is meritless; (3) Appearance Control’s visit is not actionable; (4)

 Plaintiff failed to state whether he returned after his transfer from Plant Manager; (5) Plaintiff

 does not allege who vandalized his locker or that he was harmed by Defendants’ failure to

 remove the items; and (6) Defendants are not responsible for Plaintiff’s former attorney’s

 alleged “sabotage” attempt.

          In opposition, Plaintiff neglects to specifically respond to the vast majority of

 Defendants’ arguments, and instead states only that “Defendants took cognizable adverse actions

 tethered to the protected activity of Plaintiff’s complaints” and that he “has clearly satisfied his

 burden at the pleadings stage of demonstrating a cause of action for retaliation.” (Pl.’s Mem.

 23.) In other words, Plaintiff has abandoned his retaliation claims, and they are therefore

 dismissed.8 See Joseph v. United States, 740 F. App’x 12, 14 (2d Cir. 2018) (citing Jackson v.

 Fed. Exp., 766 F.3d 189, 197–98 (2d Cir. 2014)) (affirming the district court’s dismissal of




 8
   In his opposition, Plaintiff responded to Defendants’ characterization of his allegation that his union rep told
 Gonzalez and Lagares about his confidential EEO complaints as “conclusory and baseless.” (Pl.’s Mem. 23.)
 Specifically, Plaintiff contends that whether the allegation is baseless creates an issue of fact not properly resolved
 on a motion to dismiss. (Id.) While true, this allegation alone is insufficient to save Plaintiff’s claims as it speaks
 only to Defendants’ possible knowledge of Plaintiff’s protected activity, not to any of the other elements of his
 retaliation claims.
                                                            20
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 21 of 25 PageID #: 279




 claims as abandoned on a motion to dismiss because “[w]here a partial response to a motion is

 made—i.e., referencing some claims or defenses but not others ... in the case of a counseled

 party, a court may, when appropriate, infer from a party’s partial opposition that relevant claims

 or defenses that are not defended have been abandoned.”); see also Adams v. New York State

 Educ. Dep't, 752 F. Supp. 2d 420, 426 (S.D.N.Y. 2010) (dismissing plaintiffs’ race

 discrimination and age discrimination claims as abandoned where “[Plaintiffs' opposition] papers

 fail[ed] to address substantive grounds raised by [d]efendants' motions [to dismiss], thereby

 supporting a finding that the underlying claims have been abandoned.”) aff'd sub nom. Ebewo v.

 New York State Educ. Dep't, 460 F. App’x. 67 (2d Cir. 2012), cert. denied sub nom., Cruz v. New

 York State Bd. of Educ., 568 U.S. 943, (2012); Gill v. Phx. Energy Mgmt., No. 15-CV-1102,

 2016 U.S. Dist. LEXIS 138093, at *14-15 (E.D.N.Y. Sep. 30, 2016) (deeming ADA retaliation

 claim abandoned, because “plaintiff neither dispute[d] Defendant’s arguments, nor defend[ed]

 th[e] claim in anyway” and stating that “[w]here, as here, Plaintiff fails to address Defendant's

 arguments in his opposition, the Court deems Plaintiff's silence as a concession that Plaintiff is

 abandoning his claim.”).

 V.     Plaintiff’s § 1981 Claims Against the Individual Defendants

        Section 1981 grants all persons within the United States “the same right . . . to make and

 enforce contracts . . . as is enjoyed by white citizens, and shall be subject to like punishment,

 pains, penalties, taxes, licenses, and exactions of every kind, and to no other.” 42 U.S.C. § 1981.

 “The statute has long been viewed as prohibiting certain forms of discrimination based on race,

 and its reference to rights enjoyed by white citizens establishes the racial character of the rights

 being protected.” Albert v. Carovano, 851 F.2d 561, 571 (2d Cir. 1988) (internal quotations and

 citations omitted). In the Second Circuit, to state a claim under § 1981, a plaintiff must allege

                                                  21
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 22 of 25 PageID #: 280




 facts sufficient to demonstrate: “(1) [that] the plaintiff is a member of a racial minority; (2) an

 intent to discriminate on the basis of race by the defendant; and (3) that the discrimination

 concerned one or more of the activities enumerated in the statute.” Mian v. Donaldson, Lufkin &

 Jenrette Sec. Corp., 7 F.3d 1085, 1087 (2d Cir. 1993). As in the § 1983 context, a plaintiff

 asserting claims against individuals in their official capacities under § 1981 must also allege that

 each individual was personally involved in the conduct that violated the plaintiff’s rights. See

 Patterson, 375 F.3d at 229 (stating same standard for claims asserting individual liability under

 §§ 1981 and 1983).

        Defendants contend that Plaintiff’s § 1981 claim should be dismissed against Ceparano

 and Gonzalez because Plaintiff has failed to sufficiently allege their personal involvement in any

 discriminatory acts. (Defs.’ Mem. 22.) Defendants are correct. With respect to Ceparano, the

 complaint includes only allegations regarding a single incident during which Ceparano, along

 with Lagares, allegedly made false allegations against Plaintiff regarding his work performance.

 (Compl. ¶¶ 15, 44, 65.) This lone incident is insufficient to confer personal or supervisory

 liability on Ceparano under § 1981. Plaintiff’s claim against Gonzalez fares no better. Plaintiff

 alleges that Gonzalez had supervisory authority over Lagares; was made aware that Lagares

 wanted to demote Plaintiff, and suggested the Plaintiff secure his position by engaging in

 intercourse with Lagares; made false allegations (along with Lagares) to the Appearance Control

 officers to intimidate Plaintiff; and allowed vandalism to remain on Plaintiff’s locker. (Compl.

 ¶¶ 14, 39, 61, 77). Yet, Plaintiff fails to sufficiently allege that any action taken by Gonzalez

 constituted intentional discrimination on the basis of Plaintiff’s race. Accordingly, Plaintiff’s

 claims against Ceparano and Gonzalez must fail.



                                                  22
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 23 of 25 PageID #: 281




          Again, as to Plaintiff’s claims against Lagares, Defendants rely on the arguments asserted

 for dismissal of Plaintiff’s Title VII discrimination claims. (Defs.’ Mem. 22-23.) Here,

 however, this argument is unsuccessful. Plaintiff alleges that Defendant Lagares asked Plaintiff

 “how old are you,” “Do you think you are my child,” and called Plaintiff “boy;” ordered Plaintiff

 to perform menial and janitorial tasks; assigned Plaintiff to go on “All Out Patrols;” and demoted

 Plaintiff based on his race. (Id. ¶¶ 26, 34, 38, 41-43, 46.) As stated above, claims asserted under

 § 1981 are subject to a three-year statute of limitations, and to defeat a motion to dismiss, a

 plaintiff need only plead that he is a member of a racial minority against whom the defendant

 personally intended to discriminate on the basis of his race, in the course of his employment.

 Mian, 7 F.3d at 1087. Plaintiff has done so here. Accordingly, Plaintiff’s § 1981 claim against

 Lagares survives.

 VI.      Plaintiff’s Claims Against Defendant City of New York

          Defendants contend that Plaintiff’s municipal liability claim must fail because Plaintiff

 has not pleaded facts sufficient to demonstrate that any violation of his constitutional rights

 occurred under an official policy or custom. (Defs.’ Mem. 22.) To state a claim for municipal

 liability, a plaintiff “must allege that ‘the action that is alleged to be unconstitutional implements

 or executes a policy statement, ordinance, regulation, or decision officially adopted and

 promulgated by [the municipality's] officers.’” Ceparano v. Suffolk Cnty. Dep't of Health, 485 F.

 App’x 505, 508 (2d Cir. 2012) (quoting Monell v. Department of Social Services, 436 U.S. 658,

 690 (1978)).9 In addition, a municipality “may be sued for constitutional deprivations visited

 pursuant to governmental ‘custom’ even though such a custom has not received formal approval


 9
  Where an individual defendant is sued for discrimination under § 1981 or § 1983 in his or her official capacity, the
 plaintiff is required to show that the challenged acts were performed pursuant to a municipal policy or custom.
 Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir. 2004).
                                                          23
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 24 of 25 PageID #: 282




 through the [municipality's] official decision[-]making channels.” Id. (quoting Monell, 536 U.S.

 at 690-691). As Defendants correctly contend, Plaintiff has failed to allege any such custom or

 policy. Because Plaintiff has failed to sufficiently allege that any discrimination occurred

 pursuant to an NYPD policy, rather than Lagares’ individual animosity towards him, Plaintiff’s

 municipal liability claim against the City of New York must be dismissed.

 VII.   Plaintiff’s City Law Claims

        “[C]laims under the NYCHRL are to be evaluated separately from federal and state law

 claims and given liberal, independent construction.” Gorokhovsky v. New York City Hous. Auth.,

 552 F. App’x 100, 101 (2d Cir. 2014). Moreover, “NYCHRL claims are to be reviewed more

 liberally than Title VII claims, and the provisions of the NYCHRL must be construed broadly in

 favor of plaintiffs alleging discrimination.” Johnson v. Andy Frain Servs., Inc., 638 F. App’x 68,

 71 (2d Cir. 2016). Defendants proffer several arguments in support of their motion to dismiss

 Plaintiff’s NYCHRL claims. (See generally, Defs. Mem. 23-25.) Because Plaintiff’s opposition

 is devoid of any response to Defendant’s arguments, however, the Court need not address

 Defendants’ arguments on the merits as Plaintiff’s NYCHRL claims are deemed abandoned.

                                          CONCLUSION

        For the foregoing reasons, Defendants’ motion to dismiss is GRANTED in part and

 DENIED in part. Defendants’ motion is GRANTED with respect to Plaintiff’s gender-based

 Title VII, § 1983, § 1981, and NYSHRL claims; Title VII and ADEA retaliation claims; Title

 VII and ADEA claims based on all alleged adverse employment actions except for Plaintiff’s

 assignment to menial tasks; § 1983 and § 1981 claims against Defendant Ceperano and

 Gonzalez; and NYCHRL claims. Defendants’ motion is DENIED with respect to Plaintiff’s

 Title VII, § 1983, NYSHRL, and ADEA claims based on Plaintiff’s assignment to menial tasks;

                                                 24
Case 1:18-cv-06907-LDH-ST Document 26 Filed 11/23/20 Page 25 of 25 PageID #: 283




 Title VII hostile-work-environment claim; § 1983 claim against Defendant Lagares based on

 Plaintiff’s assignment to menial tasks; and § 1981 claim against Defendant Lagares.



                                                    SO ORDERED.

 Dated: Brooklyn, New York                          /s/ LDH
        November 23, 2020                           LASHANN DEARCY HALL
                                                    United States District Judge




                                               25
